SECURITY AGREEMENT
 
This SECURITY AGREEMENT (this “Agreement”), dated as of January __, 2009, is
made by and between Vyteris, Inc., a Nevada corporation and its wholly owned
subsidiary, Vyteris, Inc., a Delaware corporation (collectively, “Vyteris” or
the “Grantor”) Collateral Agents, LLC, a New York limited liability company, in
its capacity as collateral agent (the “Collateral Agent”) for the benefit of the
holders (the “Noteholders”) of certain notes described below in the aggregate
principal amount of up to $10,000,000 to be issued by Vyteris from time to time
on and after the date hereof, and each of the Noteholders their endorsees,
transferees and assigns all upon terms set forth in that certain Confidential
Private Placement Memorandum, dated November 4, 2009, as same may be amended or
supplemented from time to time (collectively referred to herein as the
“Memorandum”) (the “Memorandum”).


WITNESSETH:


WHEREAS, from time to time on and after the date hereof, Vyteris may issue up to
$10,000,000 of its 0% senior subordinated convertible promissory notes (as each
may be at any time amended, extended, restated, renewed or modified, each a
“Convertible Note,” and collectively, the “Convertible Notes”) to subscribers
for units offered by Vyteris upon the terms set forth in the Memorandum;


WHEREAS, the Convertible Notes shall be subordinate in right of payment to up to
$3,300,000 of secured debt (“Senior Debt”) that is due to Ferring
Pharmaceuticals, Inc. (the “Senior Lender”);


WHEREAS, pursuant to the execution of a Subscription Agreement in the form
attached to the Memorandum as Annex A (each, a “Subscription Agreement”) each
subscriber has become a Noteholder and has appointed and authorized the
Collateral Agent to act as collateral agent under this Agreement;


WHEREAS, it is a condition precedent to the obligation of each of the
subscribers to purchase a Convertible Note that the Grantor shall have granted
the Collateral Agent a security interest for the benefit of the Noteholders in
the Collateral (as hereinafter defined) as contemplated by this Agreement; and


WHEREAS, the Grantor expects to realize direct and indirect benefits as a result
of the sale of the Convertible Notes to the subscribers and desires to grant the
Collateral Agent a security interest for the benefit of the Noteholders in the
Collateral as contemplated by this Agreement.


NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which hereby is acknowledged, the parties agree as follows:


 
 

--------------------------------------------------------------------------------

 
 
 ARTICLE I – DEFINITIONS


1.1           This Agreement is the Security Agreement referred to in the
Subscription Agreements and the Convertible Notes.  As used in this Agreement,
the following terms shall have the meanings respectively set forth below:


“Agreement” means this Security Agreement, and any extensions, modifications,
renewals, restatements, supplements or amendments hereof.


“Bankruptcy Code” means Chapter 11 of Title 11 of the United States Code, as
amended from time to time, and any successor statute and all rules and
regulations promulgated thereunder.


“Collateral” means substantially all of the Grantor’s now owned or hereafter
acquired right, title and interest in and to the General Assets, the Trademarks,
the Patents and the Licenses (other than assets that comprise our PMK Apparatus
as described in the Memorandum).  Without limiting the generality of the
foregoing, “Collateral” shall include any shares of capital stock and/or other
equity interests of any other direct or indirect subsidiary of the Grantor that
is obtained or acquired in the future, and, in each case, all certificates
representing such shares and/or equity interests and, in each case, all rights,
options, warrants, stock, other securities and/or equity interests that may
hereafter be received, receivable or distributed in respect of, or exchanged
for, any of the foregoing and all rights arising under or in connection with the
foregoing securities, including, but not limited to, all dividends, interest and
cash.
 
“General Assets” shall have the meaning set forth in Section 2.1 hereof.


“Investment Collateral” shall have the meaning set forth in Section 7.1 hereof.


“Licenses” shall have the meaning set forth in Section 2.4 hereof.


“Patents” shall have the meanings set forth in Section 2.3 hereof.


“PMK Apparatus” shall mean that certain machinery and apparatus described on
Schedule A hereto.


“Requisite Holders” means, at any time of determination, a majority (i.e., at
least 50.1%) of the aggregate principal amount of outstanding Convertible Notes.


“Secured Obligations” means any and all present and future obligations of the
Grantor arising under or relating to the Convertible Notes or this Agreement,
whether due or to become due, matured or unmatured, or liquidated or
unliquidated, including interest that accrues after the commencement of any
bankruptcy or insolvency proceeding by or against the Grantor.  For the
avoidance of doubt, the Secured Obligations shall include the obligations of the
Grantor to pay the fees and expenses of the Collateral Agent and to provide
indemnity to the Collateral Agent pursuant to Article XIII hereof.


“Trademarks” shall have the meanings set forth in Section 2.2 hereof.


 
2

--------------------------------------------------------------------------------

 
 
ARTICLE II –SECURITY INTERESTS


2.1           Grant of Security Interest in General Assets.  To secure the
complete and timely payment, performance and satisfaction of all of the Secured
Obligations, the Grantor hereby grants to the Collateral Agent, for the benefit
of the Noteholders, a lien and security interest over all other security
interests except as set forth in Section 2.5 below, with power of sale to the
fullest extent permitted by applicable law, in all of the Grantor’s right, title
and interest in and to the Grantor’s now owned or otherwise existing and
hereafter acquired or arising:


(a)           accounts, contract rights and all other forms of obligations owing
to the Grantor arising out of the sale or lease of goods or the rendition of
services by the Grantor, irrespective of whether earned by performance, and any
and all credit insurance, guarantees or security therefor;


(b)           books and records, including ledgers; records indicating,
summarizing or evidencing the Grantor’s properties or assets or liabilities; all
information relating to the Grantor’s business operations or financial
condition; and all other computer programs, disk or tape files, printouts, runs
or other computer prepared information;


(c)           deposit accounts (as that term is defined from time to time in the
Uniform Commercial Code as in effect in the State of New York);


(d)           all of the Grantor’s general intangibles and other personal
property (including contract rights, rights arising under common law, statutes
or regulations, chooses or things in action, commercial tort claims, blueprints,
drawings, purchase orders, customer lists, monies due or recoverable from
pension funds, route lists, computer programs, information contained in computer
disks or tapes, literature, reports, catalogs, insurance premium rebates, tax
refunds and tax refund claims);


(e)           goods (as that term is defined from time to time in the Uniform
Commercial Code as in effect in the State of New York), including (i) all
inventory, including equipment held for lease, whether raw materials, in process
or finished, all material or equipment usable in processing the same and all
documents of title covering any inventory, (ii) all equipment employed in
connection with the Grantor’s business, together with all present and future
additions, attachments and accessions thereto and all substitutions therefor and
replacements thereof, and (iii) all vehicles;


(f)           instruments and other investment property (as such terms are
defined from time to time in the Uniform Commercial Code as in effect in the
State of New York);


(g)           negotiable collateral, including all of the Grantor’s right, title
and interest with respect to any letters of credit, letter of credit rights,
instruments, drafts, documents and chattel paper (as each term is defined from
time to time in the Uniform Commercial Code as in effect in the State of New
York), and any and all supporting obligations in respect thereof;


 
3

--------------------------------------------------------------------------------

 
 
(h)           all parcels of real property and the related improvements thereto
(whether as owner, lessee or otherwise);


(i)           money or other assets of the Grantor that now or hereafter come
into the possession, custody or control of the Grantor;


(j)           the proceeds and products, whether tangible or intangible, of any
of the foregoing, including proceeds of insurance covering any or all of the
foregoing, and any and all of the foregoing, or other tangible or intangible
property resulting from the sale, exchange, collection or other disposition of
any of the foregoing, or any portion thereof or interest therein, and the
proceeds thereof; and


(k)           all of the Grantor’s right, title and market in and to any shares
of capital stock of any of its subsidiaries and the certificates representing
any such shares;


provided, however, for purposes of this Agreement, the assets that comprise the
Company’s PMK Apparatus, shall not used to secure the complete and timely
payment, performance and satisfaction of all of the Secured Obligations.  All of
the items described in clauses (a)-(k) in this Section 2.1 are hereinafter
individually and/or collectively referred to as the “General Assets.”
 
2.2           Grant of Security Interest in Trademarks. To secure the complete
and timely payment, performance and satisfaction of all of the Secured
Obligations, the Grantor hereby grants to the Collateral Agent, for the benefit
of the Noteholders, a lien and security interest  having priority over all other
security interests except as set forth in Section 2.5 below, including with
power of sale to the fullest extent permitted by applicable law, in all of the
Grantor’s right, title and interest in and to the Grantor’s now owned or
otherwise existing and hereafter acquired or arising: (a) trademarks, trade
names, registered trademarks, trademark applications, service marks, registered
service marks and service mark applications and (b) all renewals thereof, all
income, royalties, damages and payments now and hereafter due and/or payable
under and with respect thereto, including, without limitation, payments under
all licenses entered into in connection therewith and damages and payments for
past or future infringements or dilutions thereof, the right to sue for past,
present and future infringements and dilutions thereof, the goodwill of the
Grantor’s business symbolized by the foregoing and connected therewith and all
of the Grantor’s rights corresponding thereto throughout the world (other than
in connection with the Company’s PMK Apparatus, as described in the Memorandum)
(all of the foregoing items described in the foregoing clauses (a) and (b) in
this Section 2.2, are hereinafter individually and/or collectively referred to
as the “Trademarks”); and (c) all proceeds of any and all of the foregoing,
including, without limitation, license royalties and proceeds of the
infringement suits.


 
4

--------------------------------------------------------------------------------

 
 
2.3           Grant of Security Interest in Patents.  To secure the complete and
timely payment, performance and satisfaction of all of the Secured Obligations,
the Grantor hereby grants to the Collateral Agent, for the benefit of the
Noteholders, a  lien and security interest  having priority over all other
security interests except as set forth in Section 2.5 below, including with
power of sale to the fullest extent permitted by applicable law, in all of the
Grantor’s right, title and interest in and to the Grantor’s now owned or
otherwise existing and hereafter acquired or arising: (a) patents and patent
applications and (b) all renewals thereof, all income, royalties, damages and
payments now and hereafter due and/or payable under and with respect to thereto,
including, without limitation, payments under all licenses entered into in
connection therewith and damages and payments for past or future infringements
or dilutions thereof, the right to sue for past, present and future
infringements and dilutions thereof, the goodwill of the Grantor’s business
symbolized by the foregoing and connected therewith and all of the Grantor’s
rights corresponding thereto throughout the world (other than in connection with
the Company’s PMK Apparatus,) (all of the foregoing items described in the
foregoing clauses (a) and (b) in this Section 2.3, are hereinafter individually
and/or collectively referred to as the “Patents”); and (c) all proceeds of any
and all of the foregoing, including license royalties and proceeds of the
infringement suits.  Notwithstanding the foregoing provisions of this Section
2.3, the Patents shall not include any agreement to purchase a patent in effect
as of the date hereof that by its terms expressly prohibits the grant of the
security contemplated by this Agreement; provided, however, that upon the
termination of such prohibitions for any reason whatsoever, the provisions of
this Section 2.3 shall be deemed to apply thereto automatically.


2.4           Grant of Security Interest in Trademark and Patent Licenses.  To
secure the complete and timely payment, performance and satisfaction of all of
the Secured Obligations, the Grantor hereby grants to the Collateral Agent, for
the benefit of the Noteholders, a lien and security interest  having priority
over all other security interests except as set forth in Section 2.5 below,
including with power of sale to the fullest extent permitted by applicable law,
in all of the Grantor’s right, title and interest in and to the Grantor’s now
owned or otherwise existing and hereafter acquired or arising: rights under or
interests in any license agreements with any other party, whether the Grantor is
a licensee or licensor under any such license agreement, and the right to use
the foregoing in connection with the enforcement of the Noteholders’ rights
under the Convertible Notes, including the right to prepare for sale and sell
any and all inventory now or hereafter owned by the Grantor and now or hereafter
covered by such licenses (other than in connection with the Company’s PMK
Apparatus) (all of the foregoing are hereinafter referred to collectively as the
“Licenses”).  Notwithstanding the foregoing provisions of this Section 2.4, the
Licenses shall not include any license agreement in effect as of the date hereof
that by its terms expressly prohibits the grant of the security contemplated by
this Agreement; provided, however, that upon the termination of such
prohibitions for any reason whatsoever, the provisions of this Section 2.4 shall
be deemed to apply thereto automatically.


2.5           Title; Other Liens.  Except for (i) the security interest granted
to the Collateral Agent pursuant to this Agreement, (ii) the first lien and
security interest that is held by the Senior Lender to secure the repayment of
the Senior Debt, which shall have priority over the security interest granted to
the Collateral Agent pursuant to this Agreement, the Grantor owns each of the
General Assets, Trademarks, Patents and Licenses free and clear of any and all
liens, claims or security or adverse interests to all or any of the Trademarks,
Patents and Licenses free and clear of any and all liens, claims or security or
adverse interests to all or any of the Trademarks, Patents and Licenses on file
or of record in any public office.


 
5

--------------------------------------------------------------------------------

 
 
ARTICLE III – FURTHER ASSURANCES


3.1           At any time and from time to time at the request of the Collateral
Agent, the Grantor shall execute and deliver to the Collateral Agent all such
financing statements and other instruments and documents in form and substance
satisfactory to the Collateral Agent as shall be necessary or desirable to fully
perfect, when filed and/or recorded, the security interest in the Collateral
granted to the Collateral Agent for the benefit of the Noteholders pursuant to
Article II of this Agreement.  The Grantor hereby authorizes the Collateral
Agent, without notice to the Grantor, to file any financing statement and
amendments thereof or continuations thereof, naming the Grantor as debtor and
the Collateral Agent as the creditor.  At any time and from time to time, the
Collateral Agent shall be entitled to file and/or record any or all such
financing statements, instruments and documents held by it, and any or all such
further financing statements, documents and instruments, and to take all such
other actions, as the Collateral Agent may deem appropriate to perfect and to
maintain perfected the security interest granted to it for the benefit of the
Noteholders in Article II of this Agreement.  Before and after the occurrence of
any default under the Convertible Notes, at the Collateral Agent’s request, the
Grantor shall execute all such further financing statements, instruments and
documents, and shall do all such further acts and things, as may be deemed
necessary or desirable by the Collateral Agent to create and perfect, and to
continue and preserve, an indefeasible security interest in the Collateral in
favor of the Collateral Agent for the benefit of the Noteholders or the priority
thereof, including causing any such financing statements to be filed and/or
recorded in the applicable jurisdiction.


ARTICLE IV – SECURITY AGREEMENT


4.1           This Agreement secures the payment of all of the Secured
Obligations of the Grantor now or hereafter existing under the Convertible
Notes, whether for principal, interest, fees, expenses or otherwise, and all of
the Secured Obligations of the Grantor now or hereafter existing under this
Agreement and provides for the application of proceeds from the Collateral, upon
the occurrence of an Event of Default, to satisfy the Secured Obligations,
including the irrevocable right of the Collateral Agent to apply proceeds from
Collateral to the payment of any and all amounts owing to the Collateral Agent
pursuant to any of the provisions of Article X or Article XIII of this Agreement
prior to making any payment to any or all of the Noteholders.  


ARTICLE V – EVENTS OF DEFAULT


5.1           There shall be an Event of Default (as defined in the Convertible
Notes) hereunder upon the occurrence and during the continuance of an Event of
Default under any of the Convertible Notes.  The Grantor shall promptly notify
the Collateral Agent in writing of any occurrence of an Event of Default.


 
6

--------------------------------------------------------------------------------

 
 
ARTICLE VI – RIGHTS UPON EVENT OF DEFAULT


6.1           Upon the occurrence and during the continuance of an Event of
Default and provided that obligations in favor of the Senior Lender have been
satisfied, the Collateral Agent shall have, in any jurisdiction where
enforcement hereof is sought, in addition to all other rights and remedies that
the Collateral Agent may have under applicable law or in equity or under this
Agreement, all rights and remedies of a secured party under the Uniform
Commercial Code as enacted in any jurisdiction.  Without limiting the foregoing,
and subject to the consent of the Requisite Holders, on behalf of the
Noteholders: (a) without demand of performance or other demand, presentment,
protest, advertisement or notice of any kind (except any notice required by law)
to or upon the Grantor or any other person (all of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
collect, receive, appropriate and realize upon any or all of the Collateral,
and/or may sell, lease, assign, give option or options to purchase, or otherwise
dispose of and deliver any or all of the Collateral (or contract to do any of
the foregoing), in one or more parcels at public or private sale or sales, at
any exchange, broker’s board or office or elsewhere upon such terms and
conditions as the Collateral Agent may deem advisable, for cash or on credit or
for future delivery without assumption of any credit risk; (b) shall have the
right upon any such public sale or sales, and, to the extent permitted by law,
upon any such private sale or sales, to purchase all or any part of the
Collateral so sold, free of any right or equity of redemption in the Grantor,
which right or equity is hereby waived or released; and (c)  shall apply the net
proceeds of any such collection, recovery, receipt, appropriation, realization
or sale, after deducting all reasonable expenses incurred therein or in
connection with the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of the Noteholders under this Agreement
(including, without limitation, reasonable attorneys’ fees and expenses) to the
payment in whole or in part of the Secured Obligations, in such order as the
Collateral Agent may elect, and only after such application and after the
payment by the Collateral Agent of any other amount required by any provision of
law, need the Collateral Agent account for the surplus, if any, to the
Grantor.  If any notice of a proposed sale or other disposition of Collateral
shall be required by law, such notice shall be deemed reasonable and proper if
given at least ten (10) days before such sale or other disposition.  The Grantor
shall remain liable for any deficiency if the proceeds of any sale or other
disposition of the Collateral are insufficient to pay the Secured Obligations
and the reasonable fees and disbursements of any attorneys employed by the
Collateral Agent to collect such deficiency.
 
ARTICLE VII – VOTING RIGHTS; DIVIDENDS; ETC.


7.1           With respect to Grantor’s right, title and interest to any
Collateral consisting of securities, partnership interests, joint venture
interests, investments or the like (referred to collectively and individually in
this Article VII and in Article VIII hereof as the “Investment Collateral”), so
long as no Event of Default occurs and remains continuing:


(a)           the Grantor shall be entitled to exercise any and all voting and
other consensual rights pertaining to the Investment Collateral, or any part
thereof, for any purpose not inconsistent with the terms of this Agreement or
the Convertible Notes; and


(b)           the Grantor shall be entitled to receive and to retain and use any
and all dividends or distributions paid in respect of the Investment Collateral.


ARTICLE VIII – RIGHTS DURING EVENT OF DEFAULT


8.1           With respect to any Investment Collateral in the possession of the
Grantor, so long as an Event of Default has occurred and is continuing and
subject to the satisfaction of obligations in favor of the Senior Lender:
 
 
7

--------------------------------------------------------------------------------

 
 
(a)           at the option of the Collateral Agent, all rights of the Grantor
to exercise the voting and other consensual rights which it would otherwise be
entitled to exercise pursuant to Section (a) of Article VII hereof, and to
receive the dividends and distributions which it would otherwise be authorized
to receive and retain pursuant to Section (b) of Article VIII hereof, shall
cease, and all such rights thereupon shall become vested in the Collateral Agent
for the benefit of the Noteholders which thereupon shall have the sole right to
exercise such voting and other consensual rights and to receive and to hold as
pledged Investment Collateral such dividends and distributions; and


(b)           all dividends and other distributions that are received by the
Grantor contrary to the provisions of this Agreement shall be held in trust for
the benefit of the Collateral Agent on behalf of the Noteholders, shall be
segregated from other funds of the Grantor and forthwith shall be paid over to
Collateral Agent for the benefit of the Noteholders as pledged Collateral in the
same form as so received (with any necessary endorsements).


ARTICLE IX – GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS


9.1           The Grantor represents, warrants and covenants, which
representations, warranties and covenants shall survive execution and delivery
of this Agreement, as follows:


(a)           except for the security interest granted to the Collateral Agent
for the benefit of the Noteholders herein, the interest and rights disclosed in
Section 2.5 and as disclosed on Schedule 9.1, the Grantor is, and as to
Collateral acquired from time to time after the date hereof, the Grantor will
be, the owner of all the Collateral free from any lien, security interest,
encumbrance or other right, title or interest of any person, and the Grantor
shall defend the Collateral against all claims and demands of all persons at any
time claiming the same or any interest therein adverse to the Collateral Agent
for the benefit of the Noteholders;


(b)           there is no financing statement (or similar statement or
instrument of registration under the law of any jurisdiction) now on file or
registered in any public office covering any interest of any kind in the
Collateral, or intended to cover any such interest that has not been terminated
or released by the secured party named therein, and so long as any Convertible
Notes remain outstanding or any of the Secured Obligations of the Grantor remain
unpaid, the Grantor will not execute and there will not be on file in any public
office any financing statement (or similar statement or instrument of
registration under the law of any jurisdiction) or statements relating to the
Collateral, except financing statements filed or to be filed in respect of and
covering the security interest hereby granted to the Collateral Agent for the
benefit of the Noteholders;


(c)           at the Grantor’s own expense, the Grantor will keep the Collateral
(i) in good condition at all times (normal wear and tear excepted) and maintain
same in accordance with all manufacturer’s specifications and requirements, and
(ii) free and clear of all liens and encumbrances, except for the liens granted
hereby; and without the consent of the Collateral Agent, the Grantor will not
sell, transfer, change the registration, if any, dispose of, attempt to dispose
of, substantially modify or abandon the Collateral or any part thereof other
than sales of inventory in the ordinary course of business and the disposition
of obsolete or worn-out equipment in the ordinary course of business; and


 
8

--------------------------------------------------------------------------------

 
 
(d)           the chief executive office and chief place of business of Vyteris
is located at 13-01 Pollitt Drive, Fair Lawn, NJ 07410.  The Grantor will not
move its chief executive office and chief place of business until (i) it shall
have given to the Collateral Agent not less than 30 days’ prior written notice
of its intention to do so, clearly describing such new location and providing
such other information in connection therewith as the Collateral Agent may
reasonably request, and (ii) with respect to such new location, it shall have
taken such action, satisfactory to the Collateral Agent, to maintain the
security interest of the Collateral Agent, in favor of the Noteholders, in the
Collateral.; and


ARTICLE X – FEES, COSTS AND EXPENSES


10.1         The Grantor shall pay any and all reasonable costs and expenses
incurred by the Collateral Agent, including, without limitation, reasonable
costs and expenses relating to all waivers, releases, discharges, satisfactions,
modifications and amendments of this Agreement, the administration and holding
of the Collateral, insurance expenses, and the enforcement, protection and
adjudication of the parties’ rights hereunder by the Collateral Agent,
including, without limitation, the reasonable disbursements, expenses and fees
of the attorneys the Collateral Agent may retain, if any.


10.2         Upon the execution of this Agreement, Grantor will pay the
Collateral Agent a fee of $5,000 for agreeing to act as Collateral Agent
hereunder and for reviewing and becoming familiar with the transaction
documents.  Upon the occurrence of an Event of Default, the Grantor shall pay
the Collateral Agent an hourly fee of $500 for services rendered pursuant to
this Agreement. The Collateral Agent is hereby authorized to deduct any sums due
the Collateral Agent from the Collateral or proceeds therefrom in the Collateral
Agent’s possession if not paid on a prompt basis by the Grantor pursuant to
Section 10.3 below.  All unpaid payments due to the Collateral Agent pursuant to
this Agreement shall be pari passu to the Noteholder’s interests in the
Convertible Notes. 


10.3         All advances, charges, costs and expenses, including reasonable
attorneys' fees and disbursements (collectively, “Costs and Expenses”), incurred
or paid by the Collateral Agent in exercising any right, privilege, power or
remedy conferred by this Agreement or in the enforcement or attempted
enforcement thereof, shall be secured hereby and shall become a part of the
Secured Obligations and shall be paid to the Collateral Agent by the Grantor,
immediately upon demand, together with interest thereon from the date of demand
at a rate of 6% per annum.  To the extent that the Costs and Expenses are not
paid promptly by the Grantor, the Collateral Agent may request each Noteholder
to deposit with it, in proportion to their initially purchased respective
principal amounts of Convertible Notes, sufficient sums to cover the Costs and
Expenses.  To the extent Costs and Expenses are not paid to the Collateral Agent
by the Grantor or the Noteholders, the Collateral Agent, in addition to any
other rights granted under this Agreement, is hereby authorized to deduct the
aggregate of unpaid Costs and Expenses from the Collateral or proceeds
therefrom.


 
9

--------------------------------------------------------------------------------

 
 
ARTICLE XI – CONTINUING EFFECT


11.1         This Agreement shall remain in full force and effect and continue
to be effective should any petition be filed by or against the Grantor for
liquidation or reorganization, should the Grantor become insolvent or make an
assignment for the benefit of creditors or should a receiver or trustee be
appointed for all or any significant part of the Grantor’s assets, and shall
continue to be effective or be reinstated, as the case may be, if at any time
payment and performance of the Secured Obligations, or any part thereof, is,
pursuant to applicable law, rescinded or reduced in amount, or must otherwise be
restored or returned by the Collateral Agent, whether as a “voidable
preference,” “fraudulent conveyance” or otherwise, all as though such payment or
performance had not been made.  In the event that any payment or any part
thereof is rescinded, reduced, restored or returned, the Secured Obligations
shall be reinstated and deemed reduced only by such amount paid and not so
rescinded, reduced, restored or returned.


ARTICLE XII – TERMINATION; RELEASE OF THE GRANTOR


12.1         This Agreement shall be terminated and all Secured Obligations of
the Grantor hereunder shall be released when all Secured Obligations of the
Grantor have been paid in full or upon such release of the Grantor's Secured
Obligations hereunder or, with respect to any Convertible Note, when such
Convertible Note shall no longer be outstanding. Upon such termination, the
Collateral Agent shall return any pledged Collateral to the Grantor, or to the
person or persons legally entitled thereto, and shall endorse, execute, deliver,
record and file all instruments and documents, and do all other acts and things
reasonably required for the return of the Collateral to the Grantor, or to the
person or persons legally entitled thereto, and to evidence or document the
release of the Collateral Agent's interests arising for the benefit of the
Noteholders under this Agreement, all as reasonably requested by, and at the
sole expense of, the Grantor.


ARTICLE XIII –
COLLATERAL AGENT’S APPOINTMENT AS ATTORNEY-IN-FACT


13.1         Powers. The Grantor hereby appoints the Collateral Agent, and any
officer or agent of the Collateral Agent, with full power of substitution, as
its attorney-in-fact with full irrevocable power and authority in the place of
the Grantor and in the name of the Grantor or in its own name, from time to time
in the Collateral Agent’s discretion so long as an Event of Default has occurred
and is continuing, for the purpose of carrying out the terms of this Agreement,
to take any and all appropriate action and to execute any instrument which may
be necessary or desirable to accomplish the purposes of this Agreement.  Except
with respect to those matters as to which the Collateral Agent is expressly
required to act under the terms of this Article XIII, the Collateral Agent may
act or refrain from acting with the written consent of Requisite Holders, which
Requisite Holders shall have the right to direct the time, method and place of
conducting any proceeding for any remedy available to the Collateral Agent;
provided, however, that such direction shall not be in conflict with any rule of
law or expose the Collateral Agent to personal liability and the Collateral
Agent may take any action deemed proper by the Collateral Agent, in its
discretion, which is not inconsistent with such direction or the terms of this
Agreement.
 
 
10

--------------------------------------------------------------------------------

 
 
Without limiting the foregoing, so long as an Event of Default has occurred and
is continuing and provided that the Collateral Agent has received instructions
from the Requisite Holders, the Collateral Agent shall have the right, without
notice to, or the consent of, the Grantor, to do any of the following on the
Grantor’s behalf:
 
(a)           to pay or discharge any taxes or liens levied or placed on or
threatened against the Collateral;
 
(b)           to direct any party liable for any payment under any of the
Collateral to make payment of any and all amounts due or to become due
thereunder as the Collateral Agent direct;
 
(c)           to ask for or demand, collect, and receive payment of and receipt
for, any payments due or to become due at any time in respect of or arising out
of any Collateral;
 
(d)           to commence and prosecute any suits, actions or proceedings at law
or in equity in any court of competent jurisdiction to enforce any right in
respect of any Collateral;
 
(e)           to defend any suit, action or proceeding brought against the
Grantor with respect to any Collateral;
 
(f)           to settle, compromise or adjust any suit, action or proceeding
described in subsection (e) above and, to give such discharges or releases in
connection therewith as the Collateral Agent may deem appropriate;
 
(g)           to assign any Patent right included in the Collateral of Grantor
(along with the goodwill of the business to which any such patent right
pertains), throughout the world for such term or terms, on such conditions, and
in such manner, as the Collateral Agent shall in its sole discretion determine;
and
 
(h)           generally, to sell, transfer, pledge and make any agreement with
respect to or otherwise deal with any of the Collateral, and to take, at the
Collateral Agent’s option and the Grantor’s expense, any actions which the
Collateral Agent deems necessary to protect, preserve or realize upon the
Collateral and the Noteholders’ liens on the Collateral and to carry out the
intent of this Agreement, in each case to the same extent as if the Collateral
Agent were the absolute owner of the Collateral for all purposes.
 
13.2         All acts done under the foregoing authorization are hereby ratified
and approved.
 
13.3         Each Noteholder agrees with all other Noteholders and the
Collateral Agent (i) that it shall not, and shall not attempt to, exercise any
rights with respect to its security interest in the Collateral, other than
pursuant to this Agreement, or take or institute any action against the
Collateral Agent or any of the other Noteholders in respect of the Collateral or
its rights hereunder (other than any such action arising from the breach of this
Agreement) and (ii) that such Noteholder has no other rights with respect to the
Collateral other than as set forth in this Agreement and the other transaction
documents.


 
11

--------------------------------------------------------------------------------

 
 
ARTICLE XIV – COLLATERAL AGENT


14.1         By their execution of Subscription Agreements in the form attached
to the Memorandum as Annex A, the Noteholders have authorized the Collateral
Agent to exercise for the benefit of the Noteholders all rights, powers and
remedies provided to it under or pursuant to this Agreement, including all
rights, powers and remedies upon an Event of Default, subject always to the
terms, conditions, limitations and restrictions provided in this
Agreement.  Except with respect to those matters as to which the Collateral
Agent is expressly required to act under the terms of this Article XIV, the
Collateral Agent may act or refrain from acting with the written consent of the
Requiste Holders, which Requisite Holders shall have the right to direct the
time, method and place of conducting any proceeding for any remedy available to
the Collateral Agent; provided, however, that such direction shall not be in
conflict with any rule of law or expose the Collateral Agent to personal
liability, and the Collateral Agent may take any action deemed proper by the
Collateral Agent, in its discretion, which is not inconsistent with such
direction or the terms of this Agreement.


14.2         The Collateral Agent shall have no duties or responsibilities
except those expressly set forth in this Agreement.  Neither the Collateral
Agent nor any of its partners, members, shareholders, officers, directors,
employees or agents shall be liable for any action taken or omitted by it as
such under the Agreement or hereunder or in connection herewith or therewith, be
responsible for the consequence of any oversight or error of judgment or
answerable for any loss, unless caused by its or their gross negligence or
willful misconduct as determined by a final judgment (not subject to further
appeal) of a court of competent jurisdiction.  The duties of the Collateral
Agent shall be mechanical and administrative in nature; the Collateral Agent
shall not have by reason of the Agreement or any other transaction document a
fiduciary relationship in respect of any Grantor or any Noteholder; and nothing
in the Agreement or any other transaction document, expressed or implied, is
intended to or shall be so construed as to impose upon the Collateral Agent any
obligations in respect of the Agreement or any other transaction document except
as expressly set forth herein and therein.


14.3. The Collateral Agent shall not be responsible to the Grantor or any
Noteholder for any recitals, statements, information, representations or
warranties herein or in any document, certificate or other writing delivered in
connection herewith, or for the execution, effectiveness, genuineness, validity,
enforceability, perfection, collectibility, priority or sufficiency of the
Agreement or any other transaction document, or for the financial condition of
the Grantor or the value of any of the Collateral, or be required to make any
inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of the Agreement or any other transaction document, or
the financial condition of the Grantor, or the value of any of the Collateral,
or the existence or possible existence of any default or Event of Default under
the Agreement, the Convertible Notes or any of the other transaction documents.


 
12

--------------------------------------------------------------------------------

 
 
14.4.        The Collateral Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, statement,
certificate, telex, teletype or telecopier message, cablegram, radiogram, order
or other document or telephone message signed, sent or made by the proper person
or entity, and, with respect to all legal matters pertaining to the Agreement
and the other transaction documents and its duties thereunder, upon reasonable
advice of counsel selected by it and upon all other matters pertaining to this
Agreement and the other transaction documents and its duties thereunder, upon
advice of other experts selected by it. Anything to the contrary notwithstanding
and until such time as the Collateral Agent takes any action upon the
instructions of the Requisite Holders, the Collateral Agent shall have no
obligation whatsoever to any Noteholder to assure that the Collateral exists or
is owned by the Grantor or is cared for, protected or insured or that the liens
granted pursuant to the Agreement have been properly or sufficiently or lawfully
created, perfected, or enforced or are entitled to any particular priority.


14.5. Notwithstanding anything in this Agreement to the contrary, none of the
provisions of this Agreement shall be construed to require the Collateral Agent
to expend or risk its own funds or otherwise incur any liability (financial or
otherwise) in the performance of any of its duties hereunder, or in the exercise
of any of its rights or powers if it shall have reasonable grounds for believing
that repayment of such funds or indemnification satisfactory to it against such
risk or liability is not assured to it.  In no event shall the Collateral Agent
be liable (a) for any consequential, punitive or special damages or (b) for the
acts or omissions of its nominees, correspondents, designees, subagents or
subcustodians.  The Collateral Agent shall not incur any liability for not
performing any act or fulfilling any duty, obligation or responsibility
hereunder by reason of any occurrence beyond the control of the Collateral Agent
(including any act or provision of any present or future law or regulation or
governmental authority, any act of God or war, or the unavailability of the
Federal Reserve Bank wire or telex or other wire or communication facility).


14.6         The Collateral Agent shall not be required or bound to make any
investigation into the facts or matters stated in any resolution, certificate,
statement, instrument, opinion, report, notice, request, consent, entitlement
order, approval or other paper or document.  The Collateral Agent may execute
any of the powers under the Security Agreement or perform any duties hereunder
either directly or by or through agents, attorneys, custodians or nominees
appointed with due care, and shall not be responsible or liable for the acts or
omissions, including any willful misconduct or gross negligence, on the part of
any agent, attorney, custodian or nominee so appointed.


14.7         The Grantor agrees to be responsible to indemnify and hold the
Collateral Agent and its directors, employees, officers, agents, successors and
assigns harmless from and against any and all losses, claims, damages,
liabilities and expenses, including reasonable costs of investigation and
reasonable counsel fees and expenses that may be imposed on the Collateral Agent
or incurred by it in connection with its acceptance of its appointment as the
Collateral Agent hereunder or the performance of its duties hereunder, except as
a result of the Collateral Agent’s gross negligence or willful misconduct.  Such
indemnity includes all losses, damages, liabilities and expenses (including
reasonable counsel fees and expenses) incurred in connection with any litigation
(whether at the trial or appellate levels) arising from this Agreement or
involving the subject matter hereof.  The indemnification provisions contained
in this Section 14.7 are in addition to any other rights any of the indemnified
parties may have by law or otherwise and shall survive the termination of this
Agreement or the resignation or removal of the Collateral Agent.


 
13

--------------------------------------------------------------------------------

 
 
14.8         Any corporation or other entity whatsoever into which the
Collateral Agent may be merged or converted or with which it may be
consolidated, any corporation or other entity whatsoever resulting from any
merger, conversion or consolidation to which the Collateral Agent shall be a
party or any corporation or other entity whatsoever succeeding to the business
of the Collateral Agent shall be the successor of the Collateral Agent hereunder
without the execution or filing of any paper with any party hereto except where
an instrument of transfer or assignment is required by law to effect such
succession.


14.9         The Collateral Agent shall provide Noteholders with a notice of an
Event of Default either by email (if available) or in accordance with the
provisions of Article XVIII.


14.10       The Collateral Agent may generally engage in any kind of business
with any Noteholder as if it had not entered into this Agreement.  The
Collateral Agent and its affiliates and their officers, directors, employees,
and agents (including legal counsel) may hereafter be engaged in one or more
transactions with any Noteholder or may act as trustee, agent or representative
of any Noteholder, or otherwise be engaged in other transactions with such
parties (collectively, the “Other Activities”).  Without limiting the forgoing,
Collateral Agent and its affiliates and their officers, directors, employees,
and agents (including legal counsel) shall not be responsible to account to any
Noteholder for such other activities.
 
14.11       The Collateral Agent may resign and be discharged of its duties
hereunder at any time by giving written notice of such resignation to the other
parties hereto, stating the date such resignation is to take effect.  Within
twenty (20) days of the giving of such notice, a successor collateral agent
shall be appointed by the Requisite Holders; provided, however, that if the
Noteholders are unable so to agree upon a successor within such time period, and
notify the Collateral Agent during such period of the identity of the successor
collateral agent, the successor collateral agent may be a person designated by
the Collateral Agent, and any and all fees of such successor collateral agent
shall be an obligation of the Grantor. The Collateral Agent shall continue to
serve until the effective date of the resignation or until its successor accepts
the appointment and receives the Collateral held by the Collateral Agent but
shall not be obligated to take any action hereunder.  The Collateral Agent may
deposit any Collateral with the Supreme Court of the State of New York for New
York County or any such other court in New York State that accepts such
Collateral. Upon the acceptance of any appointment as Collateral Agent hereunder
by a successor collateral agent, such successor Collateral Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring agent and the retiring agent shall be discharged from its duties
and obligations under the Agreement.  After any retiring agent’s resignation or
removal hereunder as agent, the provisions of the Agreement shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was agent.


ARTICLE XV – GOVERNING LAW


15.1         THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS TO BE
PERFORMED WHOLLY WITHIN SUCH JURISDICTION.


 
14

--------------------------------------------------------------------------------

 
 
ARTICLE XVI – ASSIGNMENT


16.1         This Agreement shall create a continuing security interest in the
Collateral and shall be binding upon the Grantor and the Grantor’s successors
and assigns; inure, together with the rights and remedies of the Collateral
Agent hereunder, in favor of the Noteholders and their successors, transferees
and assigns; and be severable in the event that one or more of the provisions
herein is determined to be illegal or unenforceable.  Without limiting the
generality of the foregoing, the Noteholders may assign or otherwise transfer
any portion of the Convertible Note, in accordance with the terms of the
Convertible Note, to any other person or entity, and such other person or entity
shall thereupon become vested with all the benefits and obligations in respect
thereof granted to the Noteholders (including the beneficial interest in the
rights and benefits granted to the Collateral Agent for the benefit of the
Noteholders) herein or otherwise.  The Grantor shall promptly provide the
Collateral Agent with notice of any such assignment or transfer of a Convertible
Note by any Noteholder.


ARTICLE XVII – AMENDMENT


17.1         The terms of this Agreement may be amended only with the written
consent of the Requisite Holders and the written consent of the Collateral
Agent.


ARTICLE XVIII-MISCELLANEOUS.


18.1  No course of dealing between the Grantor and the Noteholders, nor any
failure to exercise, nor any delay in exercising, on the part of the
Noteholders, any right, power or privilege hereunder or under the Convertible
Notes shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder or thereunder preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.


18.2  All of the rights and remedies of the Noteholders with respect to the
Collateral, whether established hereby or by the Convertible Notes or by any
other agreements, instruments or documents or by law shall be cumulative and may
be exercised singly or concurrently.


18.3.  If any term, provision, covenant or restriction of this Agreement is held
by a court of competent jurisdiction to be invalid, illegal, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.


 
15

--------------------------------------------------------------------------------

 
 
18.4   No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such
right.


18.5.        The Noteholders, Grantor and Collateral Agent agree that all
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement (whether brought against a party
hereto or its respective affiliates, directors, officers, shareholders,
partners, members, employees or agents) shall be commenced exclusively in the
state and federal courts sitting in the City of New York, Borough of Manhattan.
 Each party  hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the City of New York, Borough of Manhattan
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such proceeding
is improper. Each party hereto hereby irrevocably waives personal service of
process and consents to process being served in any such proceeding by mailing a
copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law.  Each party hereto hereby irrevocably waives, to the fullest extent
permitted by applicable law, any and all right to trial by jury in any legal
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby.


18.6  This Agreement may be executed in any number of counterparts, each of
which when so executed shall be deemed to be an original and, all of which taken
together shall constitute one and the same Agreement. In the event that any
signature is delivered by facsimile transmission, such signature shall create a
valid binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.


18.7    Nothing in this Agreement shall be construed to subject Collateral Agent
or any Noteholder to liability as a partner in Grantor or any if its direct or
indirect subsidiaries that is a partnership or as a member in Grantor or any of
its direct or indirect subsidiaries that is a limited liability company, nor
shall Collateral Agent or any Noteholder be deemed to have assumed any
obligations under any partnership agreement or limited liability company
agreement, as applicable, of any such Grantor or any of its direct or indirect
subsidiaries or otherwise, unless and until any such Noteholder exercises its
right to be substituted for such Grantor as a partner or member, as applicable,
pursuant hereto.
 
18.9   Any notice or other communication under the provisions of this Agreement
shall be given in writing and delivered in person, by reputable overnight
courier or delivery service, by facsimile machine (receipt confirmed) with a
copy sent by first class mail on the date of transmissions, or by registered or
certified mail, return receipt requested, directed to such party’s addresses set
forth below (or to any new address of which any party hereto shall have informed
the others by the giving of notice in the manner provided herein):


 
16

--------------------------------------------------------------------------------

 
 
In the case of the Collateral Agent, to:


Collateral Agents, LLC,
111 West 57th Street, Suite 1416,
New York, NY 10019
Fax: (212) 245-9102


In the case of the Noteholder, to:


To the address and telecopier number set forth on
the Omnibus signature page to the Subscription Agreement.


In the case of Grantor, to:


Vyteris, Inc. (both the Nevada and Delaware corporations)
13-01 Pollitt Drive
Fair Lawn, NJ 07410
Fax: (201) 625-6397


With a copy to:


Jolie Kahn, Esq.
61 Broadway, Suite 2820
New York, NY 10006
Fax: (866) 705-3071
 
[Remainder of page intentionally left blank]

 
17

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Security Agreement by its
duly authorized officer as of the date first written above.
 
VYTERIS, INC., a Nevada corporation
 
By:
 
Name:
 
Title:
   
VYTERIS, INC., a Delaware corporation
 
By:
 
Name:
 
Title:
   
COLLATERAL AGENTS, LLC
 
By:
   
Name:
 
Title:
 
NOTEHOLDER
 
See Omnibus Signature Page to Subscription Agreement


 
18

--------------------------------------------------------------------------------

 

SCHEDULE A
 
The PMK150 machine was designed and manufactured by Harro Hofliger (Germany) to
manufacture Vyteris transdermal drug patches. The machine operates in a
continuous mode with the following input materials: PETG cover liner, non-woven
pads, anode and cathode solutions, hydrogel and electrode subassembly. The
electrode subassembly web width is 150mm (1-up lane configuration) The basic
operation is as follows. The PETG cover liner roll is unwound and cavities are
thermoformed. Pre-cut non-woven pads are positioned by hand in the cavities and
then ultrasonically welded to the PETG material. Anode and cathode solutions are
dispensed onto the non-woven pads. In parallel, the hydrogel roll is unwound and
die-cut to provide anode and cathode pucks on a carrier liner. These hydrogel
pucks are laminated in registration to the unwound electrode subassembly
material. The latter material is then laminated in registration to the dosed
PETG cover liner. Finally, the patch is die-cut from the web.
 
The PMK300 machine was designed and manufactured by Harro Hofliger (Germany) to
manufacture Vyteris transdermal drug patches. The machine operates in a
continuous mode with the following input materials: PETG cover liner, non-woven,
anode and cathode solutions, hydrogel and electrode subassembly. The subassembly
width is 300mm (2-up lane configuration). The basic operation is as follows. The
PETG cover liner roll is unwound and cavities are thermoformed. Non-woven pads
are cut and automatically placed in the cavities and then ultrasonically welded
to the PETG material. Anode and cathode solutions are dispensed onto the
non-woven pads. In parallel, the hydrogel roll is unwound and die-cut to provide
anode and cathode pucks on a carrier liner. These hydrogel pucks are laminated
in registration to the unwound electrode subassembly material. The latter
material is then laminated in registration to the dosed PETG cover liner.
Finally, the patch is die-cut from the web.

 
19

--------------------------------------------------------------------------------

 

SCHEDULE 9.1


STATE OF NEVADA
OFFICE OF THE
SECRETARY OF STATE
SCOTT W. ANDERSON
Deputy Secretary
for Commercial Recordings
UCC DIVISION:
Tracy Gillespie, Supervisor
200 N. Carson Street
Carson City, Nevada 89701-4069
Telephone (775) 684-5708
Fax (775) 684-5630
Copy Request
January 26, 2010
Job Number: U20100126-0112
Reference Number: 0000559600-6
Expedite: None
Through Date:
The attached copies are all requested financing statements or federal tax liens
and related subsequent documentation for the debtor below as filed with the
Secretary of State’s Office, Uniform Commercial Code Division as of the above
through date.
Document Number(s)
2008021754-0
2009007071-6
2009007288-5
Search Criteria:
Debtor Name: VYTERIS, INC.
Lien Type: UCC
Lien Status: Unlapsed
Updated Copies From:
Nevada Secretary of State
Electronic Filing
Filing Officer

 
20

--------------------------------------------------------------------------------

 

[pg21.jpg]

 
 

--------------------------------------------------------------------------------

 

[pg22.jpg]


 
 

--------------------------------------------------------------------------------

 
